       Case 1:20-cv-01485-AT Document 28 Filed 07/21/21 Page 1 of 2




                              CYRUS JOUBIN, ESQ.
                              rd
                  43 West 43 Street, Suite 119 – New Yor                          7/21/2021
                      347-223-4296 (office); 703-851-246
                                 718-228-7679 (fax)
                               joubinlaw@gmail.com


                                       July 19, 2021

VIA ECF
Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan US Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007

       Re: Mosby v. City of New York, et al., 20 CV 1485 (AT)

Dear Judge Torres:

        As Plaintiff’s counsel in this action, I write with the consent of defense counsel to
respectfully request a one-week extension for Defendants to submit their Rule 56.1
Statement. The current deadline for the 56.1 Statement is July 23, 2021; the Court
granted one prior request for an extension (see ECF No. 26). While Defendants are
prepared to file their 56.1 Statement by that date, that would not allow Plaintiff an
opportunity to submit responses, as required by the Court’s rules. I requested one week
to submit responses to Defendants’ 56.1 Statement of undisputed material facts, and
defense counsel, Ms. Shin, agreed to this. Accordingly, the parties respectfully request
July 30, 2021 as the date by which Defendants shall submit their pre-motion letter and
56.1 Statement with Plaintiff’s responses.

        The parties also respectfully seek clarification about whether the 56.1 Statement
can include additional factual assertions by the non-moving party (Plaintiff), and if so,
whether Defendants’ responses to Plaintiff’s additional factual assertions should also be
included in the 56.1 Statement. If the Court allows additional assertions of material fact
by Plaintiff, as well as responses by Defendants – and assuming Plaintiff wishes to make
such additional assertions – the parties would respectfully ask for August 4, 2021 as the
date by which Defendants shall submit the 56.1 Statement and pre-motion letter.
Defendants would still provide their 56.1 Statement to Plaintiff by July 23; Plaintiff
would still provide its responses by July 30, along with additional assertions of material
fact; and Defendant would have until August 4 to provide responses and file the complete
56.1 Statement with the Court.

       Thank you for your time and attention to this matter.
              Case 1:20-cv-01485-AT Document 28 Filed 07/21/21 Page 2 of 2




                                     Respectfully submitted,




                                     __________________
                                     Cyrus Joubin, Esq.
                                     Attorney for Plaintiff

       cc:    Soo-Young Shin
              Attorney for Defendants




GRANTED. By July 30, 2021, Defendants shall submit their pre-motion letter and Rule 56.1 statement
containing Plaintiff’s responses. By August 6, 2021, Plaintiff shall submit her opposition to Defendants’ pre-
motion letter, attaching a Rule 56.1 counterstatement containing her statement of facts and Defendants’
responses.

SO ORDERED.

Dated: July 21, 2021
       New York, New York
